Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 26, 2019                                                                      Bridget M. McCormack,
                                                                                                   Chief Justice

  156444 & (34)(35)(40)(46)(51)                                                           David F. Viviano,
                                                                                          Chief Justice Pro Tem
  (52)(58)(62)
                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                        Megan K. Cavanagh,
                                                                                                        Justices

  v                                                         SC: 156444
                                                            COA: 337715
                                                            Wayne CC: 11-010003-FC
  SHOKELLE REON McKAY,
             Defendant-Appellant.
  _________________________________________/

         By order of March 5, 2019, former appellate attorneys were directed to file
  supplemental briefs. On order of the Court, the briefs having been received, the
  application for leave to appeal the July 21, 2017 order of the Court of Appeals is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Wayne Circuit Court, which shall, in accordance with
  Administrative Order 2003-03, determine whether the defendant is indigent and, if so,
  appoint counsel to represent the defendant at an evidentiary hearing pursuant to People v
  Ginther, 390 Mich. 436 (1973), to determine whether the failure to timely seek appellate
  review was caused by the ineffective assistance of counsel. See Roe v Flores-Ortega,
  528 U.S. 470 (2000). In making this determination, the circuit court shall consider
  whether “the defendant . . . filed a delayed request for the appointment of counsel
  pursuant to MCR 6.425(G)(1) within the 6-month period,” MCR 7.205(G)(4)(a) – such
  that MCR 7.205(G)(4), as in force at the time of the defendant’s appeal, applies to this
  case. If the court rule does apply, the circuit court shall consider the impact, if any, of the
  court rule on the determination of whether the defendant’s former appellate attorneys
  were ineffective.

         If the circuit court determines that one or both of the former appellate attorneys
  were ineffective, the defendant, with the assistance of counsel, may file an application for
  leave to appeal his convictions and sentences in the Court of Appeals under the standard
  for direct appeals, and/or any appropriate post-conviction motions in the circuit court,
  within six months of the date of the circuit court’s ruling. The defendant may include
                                                                                                               2

among the issues raised, but is not required to include, the issues that were raised in the
motion for relief from judgment that was filed in 2015.

       Accordingly, the motion to remand and motion for an evidentiary hearing are
GRANTED in part to the extent consistent with this order. The motions to supplement
are also GRANTED. The motions for peremptory reversal, motion for bond pending
appeal, motions to strike the attorneys’ responses, and motion for miscellaneous relief are
DENIED.

       We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 26, 2019
       a0625
                                                                             Clerk